HUBBART, Judge
(concurring in part; dissenting in part).
I concur in the court’s decision to affirm the final judgment on the main appeal. I dissent, however, from the court’s decision on the cross-appeal to affirm that portion of the final judgment [i.e., paragraph 3] which determines the method by which the husband’s special equity in the marital residence should be satisfied. Duncan v. Duncan, 379 So.2d 949, 952 (Fla.1980); Starcher v. Starcher, 391 So.2d 340, 341 (Fla. 4th DCA 1980); Leonard v. Leonard, 389 So.2d 256, 258 (Fla. 3d DCA 1980), pet. for rev. den., 399 So.2d 1144 (Fla.1981); see also Rutkin v. Rutkin, 345 So.2d 400, 401 (Fla. 3d DCA 1977), and cases collected therein.